        Case 4:20-cv-00048-BMM Document 5 Filed 08/31/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




  RYAN MICHAELSON,
                                                   CV 20-48-GF-BMM-JTJ
                       Petitioner,

        vs.                                         ORDER

  RICHARD J. YOUNG; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                       Respondents.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on August 13, 2020 (Doc. 4.) Judge Johnston

recommended that Michaelson’s Petition (Doc. 1) should be DISMISSED under

Fed. R. Civ. P. 41(b) for failure to prosecute, that the Clerk of Court should be

directed to enter, by separate document, a judgment in favor of Respondents and

against Petitioner, and that a certificate of appealability should be DENIED.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

                                         -1 -
        Case 4:20-cv-00048-BMM Document 5 Filed 08/31/20 Page 2 of 2




with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 4) are ADOPTED IN FULL.

      DATED this 31st day of August, 2020.




                                       -2 -
